N.R. SMITH, Circuit Judge,
concurring in part and dissenting in part:
The majority’s disposition is correct, except with respect to its ruling regarding Appellants’ notice to various city and county public entity defendants. Under the Oregon Tort Claims Act (OTCA), Or.Rev. Stat. § 30.275(2)(b), notice must be given to public bodies within a statutorily required notice period of 180 days. Because Appellants did not provide notice to the public entity defendants within the 180-day notice period, I must dissent from this portion of the disposition.
The majority acknowledges that the OTCA requires that notice be provided no later than 180 days after the alleged loss or injury. However, the majority adopted Appellants’ unfounded argument that a wholly unrelated procedural statute could be imported into the OTCA in order to extend the OTCA notice period from 180 days up to 240 days. The majority is wrong for several reasons. First, “[t]he purpose of the notice requirement of [the OTCA] is to allow the public body an opportunity to investigate a matter promptly and to settle all meritorious claims without litigation.” Flug v. Univ. of Oregon, 170 Or.App. 660, 13 P.3d 544, 551 (2000), aff'd, 335 Or. 540, 73 P.3d 917 (2003). The notice requirement is distinct from the statute of limitations provisions in § 12.020(2), because its purpose is to put public entities on notice, not to set a date certain by which a claim must be filed. The OTCA was enacted as a “partial waiver of sovereign immunity.” Krieger v. Just, 319 Or. 328, 876 P.2d 754, 756 (1994); see also Ronald B. Lansing, The King Can Do Wrong! The Oregon Tort Claims Act, 47 Or. L.Rev. 357 (1968). In exchange for the partial waiver, claimants must comply with certain conditions, including timely notice. As the Oregon Supreme Court has explained, it is “insufficient for the sovereign that a summons and complaint might show up on the sovereign’s doorstep any time within the period of the statute of limitations. The sovereign require[s] additional and earlier notice.” Krieger, 876 P.2d at 756. The majority’s interpretation of the OTCA notice provision ignores the conditions of this limited waiver.
Second, the OTCA provides four distinct ways to provide notice, none of which contemplates a notice period longer than 180 days for this type of claim. See Or.Rev. Stat. § 30.275(3) (providing that notice may be given by: (a) formal notice, (b) actual notice, (c) commencement of an action within the prescribed notice period, or (d) payment of the claim by the public body at any time). No statutory canon of construction allows us to read a notice period of up to 240 days into this statute for one of these four options when the statute clearly provides for a specific, time-limited notice period, regardless of which notice option is employed. Section 12.020(2) is not part of the same statutory scheme as the OTCA and the OTCA contains no indication that the § 12.020(2) definition of “commencement of an action” should be imported to extend the OTCA’s 180-day notice requirement.
Third, there is no Oregon precedent whatsoever for the proposition that the OTCA notice period may be extended from 180 days if an action is filed and summons served within sixty days of filing. Rather than resolve the question in a manner which Oregon has not adopted, we should *615have certified the question to the Oregon Supreme Court.
Fourth, Section 12.020(2) (on which the majority relies in order to find that Appellants’ OTCA notice was timely) is a procedural statute pertaining to expiration of a statute of limitations period. The statute allows the “commencement of an action” date to relate back to a complaint’s filing date so long as the summons is served within sixty days of filing. Or.Rev.Stat. § 12.020(2).
The majority relies on Baker v. City of Lakeside, 343 Or. 70, 164 P.3d 259, 266 (2007), in support of their decision. Therein, the Oregon Supreme Court held that Section 12.020(2)’s relation back provision applied such that a claim brought under the OTCA was timely filed under a two-year statute of limitations. The court held that § 12.020(2) saved a plaintiff from a potential statute of limitations problem, where the complaint is filed on time but the summons is served shortly thereafter. However, Baker did not indicate that § 12.020(2)’s reach should go any farther. Specifically, the Baker court did not rule that § 12.020(2) could be used to extend the 180-day notice requirement imposed by the OTCA.
Given that § 12.020(2) should not be imported into the OTCA in order to extend the 180-day statutory notice period to up to 240 days, I would affirm the district court’s dismissal of Claims 1 and 2 as to Polk Sheriff and Dallas Police Department, which were the only claims dismissed solely on OTCA-notice grounds.